Title: From George Washington to Daniel Hinsdale, 8 April 1789
From: Washington, George
To: Hinsdale, Daniel



Sir,
Mount Vernon 8th April 1789

I have received you[r] letter of the 23d Ulto accompanied with the Cloth whh the Directors of the Woollen Manufacture of the City of Hartford were so polite as to send me. I must beg you to accept of my best thanks for your agency in forwarding the Cloth to me—and likewise make my warmest acknowledgments acceptable to the Directors for this mark of their politness and attention. I am extremely pleased to find that the useful manufactures are so much attended to in our Country, and with such a prospect of success—The patterns of Cloth which I have seen, and particularly the piece which I have lately received, exceed in fineness and goodness whatever the most sanguine expectation could have looked for at this period—I am fully persuaded that if the spirit of industry economy and patriotism, which seems now beginning to dawn, should exert itself to a proper latitude, that we shall very soon be able to furnish ourselves at least with every necessary and useful fabrick upon better terms than they can be imported without any extraordinary

legal assistance—I shall allways take a peculiar pleasure in giving every proper encouragement in my power to the manufactures of my Country. I am Sir, Yr Most Obedt Hble Sert

Go: Washington

